DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-07-00278-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
§          
IN RE: JENNIFER BILLINGSLEY,
RELATOR    §          ORIGINAL PROCEEDING
 
§          
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Relator Jennifer Billingsley has
filed a motion to dismiss her petition for writ of mandamus. In her motion,
Billingsley states that the parties have reached a settlement and agreed that
the petition for writ of mandamus should be dismissed.  A copy of the motion has been sent to all
counsel of record.  Because Billingsley
has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the petition for writ of mandamus is dismissed.
Opinion delivered January 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
(PUBLISH)